NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            17-JUN-2020
                                            09:10 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


      PNC BANK, NATIONAL ASSOCIATION, Plaintiff-Appellee, v.
            HERMA B. MEDINA REYNA, Defendant-Appellant,
   WILMINGTON TRUST NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL
 CAPACITY BUT SOLELY AS TRUSTEE UNDER THE GREENWICH INVESTORS XL
      PASS-THROUGH TRUST AGREEMENT DATE AS OF MARCH 1, 2012;
      CAPSTONE FUNDING GROUP INC, Defendants-Appellees, and,
              DOES 1 through 20, inclusive, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                   (CIVIL NO. 2CC151000224(3))


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

           Upon review of the record, it appears that we lack
appellate jurisdiction over Defendant-Appellant Herma B. Medina
Reyna's (Medina Reyna) appeal in case number CAAP-XX-XXXXXXX from
the Honorable Joseph E. Cardoza's (1) December 10, 2019 order
granting commissioner's motion to conduct auction without holding
open houses, and (2) December 10, 2019 order denying Medina
Reyna's motion for reconsideration of the order granting
commissioner's motion to conduct auction without holding open
houses.   These two interlocutory orders in the ongoing
foreclosure proceeding, Civil No. 15-1-0224(3), are not yet
eligible for appellate review.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          When an aggrieved party desires to assert an appeal in
a foreclosure case, Hawaii Revised Statutes (HRS) § 667-51(a)
(2016) authorizes the party to assert an appeal from three
different parts of the foreclosure case:
                §667-51 Appeals. (a) Without limiting the class of
          orders not specified in section 641-1 from which appeals may
          also be taken, the following orders entered in a foreclosure
          case shall be final and appealable:

                (1)    A judgment entered on a decree of foreclosure,
                       and if the judgment incorporates an order of
                       sale or an adjudication of a movant's right to a
                       deficiency judgment, or both, then the order of
                       sale or the adjudication of liability for the
                       deficiency judgment also shall be deemed final
                       and appealable;

                (2)    A judgment entered on an order confirming the
                       sale of the foreclosed property, if the circuit
                       court expressly finds that no just reason for
                       delay exists, and certifies the judgment as
                       final pursuant to Rule 54(b) of the Hawaii Rules
                       of Civil Procedure; and

                (3)    A deficiency judgment; provided that no appeal
                       from a deficiency judgment shall raise issues
                       relating to the judgment debtor’s liability for
                       the deficiency judgment (as opposed to the
                       amount of the deficiency judgment), nor shall
                       the appeal affect the finality of the transfer
                       of title to the foreclosed property pursuant to
                       the order confirming sale.

                (b) An appeal shall be taken in the manner and within
          the time provided by the rules of court.

(Emphases added).     Pursuant to HRS § 667-51(a)(1), the circuit
court's July 20, 2017 judgment on the decree of foreclosure was
immediately appealable, but the thirty-day period under
Rule 4(a)(1) of the Hawai#i Rules of Appellate Procedure (HRAP)
for asserting an appeal from that judgment has already expired.
          Furthermore, in this appeal, Medina Reyna does not
appeal from a judgment regarding confirming the sale of the
foreclosed property, as set out in HRS § 667-51(a)(2).            Absent a
judgment on an order confirming the sale of the foreclosed
property, pursuant to Rule 54(b) of the Hawai#i Rules of Civil
Procedure, the two December 10, 2019 orders are not yet eligible




                                     2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

for appellate review.   Medina Reyna's appeal is premature and
this court lacks appellate jurisdiction.
          Therefore, IT IS HEREBY ORDERED that case number CAAP-
XX-XXXXXXX is dismissed for lack of appellate jurisdiction.
          DATED:   Honolulu, Hawai#i, June 17, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  3